 1

 2                               UNITED STATES DISTRICT COURT
 3                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
 4                                      OAKLAND DIVISION
 5

 6 ROOSEVELT JACKSON,                                   Case No: C 18-6872 SBA
 7                 Plaintiff,
                                                        ORDER TO SHOW CAUSE RE
 8         vs.                                          DISMISSAL
 9 EQUIFAX, INC., et al.,

10                 Defendants.
11

12          This Court previously scheduled a telephonic Case Management Conference for
13   April 25, 2019, and ordered the parties to file a Joint Case Management Conference
14   Statement by April 18, 2019. Dkt. 15. According to Defendants, they prepared and
15   forwarded a draft joint statement to Plaintiff but received no response. Dkt. 28 at 1 n.1. As
16   a result, Defendants filed their statement without input from Plaintiff. Plaintiff failed to a
17   statement.
18          Plaintiff has violated the Court’s Order to file a joint statement. A court may
19   dismiss an action for failure to comply with a Court Order. See Ferdik v. Bonzelet, 963
20   F.2d 1258, 1260 (9th Cir. 1992). Accordingly,
21          IT IS HEREBY ORDERED THAT:
22          1.     The Case Management Conference previously scheduled for April 25, 2019,
23   is VACATED.
24          2.     Plaintiff shall show cause why the instant action should not be dismissed
25   under Rule 41(b) for failure to comply with a Court Order. Within seven (7) days of the
26   date this Order is filed, Plaintiff shall file a statement explaining why the case should or
27   should not be dismissed. The statement shall discuss the five factors relevant to Rule 41(b)
28   dismissals, as set forth in Ferdik. 963 F.2d at 1260-61. FAILURE TO FULLY COMPLY
 1   WITH THIS ORDER WILL BE DEEMED SUFFICIENT GROUNDS TO DISMISS THE
 2   ACTION, WITHOUT FURTHER NOTICE.
 3         IT IS SO ORDERED.
 4   Dated: 4/25/19                       ______________________________
                                          SAUNDRA BROWN ARMSTRONG
 5
                                          Senior United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                    -2-
